         Case 1:20-cr-00109-ABJ Document 1-1 Filed 06/04/20 Page 1 of 2




                                   STATEMENT OF FACTS

        On May 30, 2020, Officer Fatokon and Detective Sergeant Holmberg of the United States
Park Police were assigned to the area of the Lincoln Memorial in downtown Washington, D.C. in
plainclothes capacity. At approximately 7:40 p.m., Officer Fatokon observed a black male, with
short bushy black hair wearing a black shirt, black shorts and a black and white bandanna over his
face, graffiti the words “Yall not tired yet?” with black spray paint from a paint can onto a stone
surface at the bottom of the steps to the Lincoln Memorial on the north side of the plaza level. The
man was later verbally identified as Micah Eugene Avery, Jr. (hereinafter “Defendant Avery”).

        Defendant Avery then walked with a group of individuals eastbound from the Lincoln
Memorial toward the Vietnam Veterans Memorial. Officer Fatokon and Detective Sergeant
Holmberg alerted two U.S. Park Police motormen who attempted to stop Defendant Avery at the
entrance to the Vietnam Veterans Memorial. Defendant Avery fled on foot onto the grassy area on
the north side of the Vietnam Veterans Memorial. He then jumped from the top of the Vietnam
Veterans Memorial to the gravel and stone path below and continued to flee on foot south into the
grassy area.
        Defendant Avery was apprehended at that location by Officer Fatokon and Detective
Sergeant Holmberg. Detective Sergeant Holmberg placed Defendant Avery in handcuffs and
removed a spray paint can of Rustoleum Flat Protective Enamel from his right front pants pocket.
A black Apple iPhone was also removed from Defendant Avery at the time of arrest. A visual
examination of the locked phone at that time revealed a text from a contact named "Russell" which
read, “I think they saw you tag.” The term “tag” is synonymous with “graffiti.”
       Officers attempted to put Defendant Avery into a patrol car once he had been handcuffed.
Officers observed a large crowd proceeding toward them and wanted to secure the defendant
before the crowd arrived. Upon seeing the crowd, Defendant Avery, who had previously been
walking with no assistance, went limp in the officers’ hands. Defendant Avery refused commands
to cooperate and remained limp, forcing officers to drag him to a squad car.
        The crowd that had been approaching converged on the officers and began pushing and
striking the officers, forcing them to the ground. While being pushed and struck, the officers were
able to maintain control over their service weapons and Defendant Avery. Each officer was
holding Defendant Avery by an arm when the crowd began to pull Defendant Avery out of their
grasp. At this point, Defendant Avery began to attempt to wriggle free from the officers’ grasp.
Eventually, the crowd was able to pull Defendant Avery free from the officers’ grasp, and
Defendant Avery escaped on foot. During the fight, Officer Fatokon sustained an injury to his
right hand.
       A lookout for Defendant Avery was broadcast to surrounding units. With the help of
members of the Metropolitan Police Department (MPD), the crowd was able to be cleared from
the area. At approximately 8:23 p.m., Detective Sergeant Holmberg monitored a radio
transmission from Sergeant Kadiev who advised that a black male was located at the Lincoln
Memorial who fit the description of Defendant Avery and was wearing handcuffs. Sergeant

                                                 1
         Case 1:20-cr-00109-ABJ Document 1-1 Filed 06/04/20 Page 2 of 2




Holmberg responded to that area and observed Defendant Avery seated in the grass near the
Lincoln Memorial wearing the same handcuffs that were applied to him at the time of the
apprehension.
       The damage to the Lincoln Memorial was in excess of $1,000. The Lincoln Memorial is
property of the United States Government.
       On May 30, 2020, in Washington, D.C. a civil disorder, as defined in 18 U.S.C. §232(1),
was occurring that interfered with a federally protected function as evidenced by the Mayor’s
Orders 2020-067, and 2020-068, and 2020-070, which state, in pertinent part:
              In the downtown area of the District of Columbia, numerous
              businesses and government buildings were vandalized,
              burned, or looted. Over the past nights, there has been a
              glorification of violence, particularly during later hours of the
              night. This violence is not representative of peaceful protest or
              individuals exercising their lawful First Amendment rights. The
              health, safety, and well-being of persons within the District of
              Columbia are threatened and endangered by the existence of
              these violent actions.




                                            __________________________________________
                                            DETECTIVE SERGEANT CARL R. HOLMBERG
                                            UNITED STATES PARK POLICE

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 4th day of June, 2020.


                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE




                                                2
